J-S16016-15 & J-S16017-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN THE INTEREST OF: J.E.D., A MINOR            IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA

APPEAL OF: B.A.D., MOTHER                      No. 1625 MDA 2014


              Appeal from the Order entered August 28, 2014,
           in the Court of Common Pleas of Centre County, Civil
                Division, at No(s): CP-14-DP-0000021-2014


IN THE INTEREST OF: J.E.D., A MINOR            IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA

APPEAL OF: C.S., SR., FATHER                   No. 1650 MDA 2014


              Appeal from the Order entered August 28, 2014,
           in the Court of Common Pleas of Centre County, Civil
                Division, at No(s): CP-14-DP-0000021-2014

BEFORE: PANELLA, OLSON, and OTT, JJ.

MEMORANDUM BY OLSON, J.:                            FILED APRIL 06, 2015

     B.A.D. (“Mother”), and C.S., Sr., (“Father”), the parents of the subject

child, J.E.D., born in August of 2014, (“Child”), appeal the orders dated and

entered August 28, 2014, granting the petition filed by Centre County

Children and Youth Services (“CYS” or the “Agency”) to adjudicate Child

dependent and remove him from the custody of his parents and place him in

foster care, pursuant to sections 6302 and 6351 of the Juvenile Act, 42

Pa.C.S.A. §§ 6302 and 6351, and finding aggravated circumstances such

that reunification services would not be provided for the family, pursuant to

section 6341(c.1) of the Juvenile Act, 42 Pa.C.S.A. § 6341(c.1). We affirm.
J-S16016-15 & J-S16017-15


     The trial court set forth the following:

           The event that precipitated CYS’s involvement with
     [Father], Mother[ ] and J.E.D. [ ] occurred at the Mt. Nittany
     Medical Center in State College, Centre County, Pennsylvania on
     August --, 2014, less than 24 hours after J.E.D.’s birth. The
     child was brought to Mother’s room, and in less than half an
     hour, Mother fell asleep with J.E.D. in her arms. She was
     awoken [sic] by a nightmare and noticed J.E.D. lying on the
     ground. [Father] was also present and sleeping in the hospital
     room. Upon noticing J.E.D. on the floor, Mother picked him up,
     inspected him for injury, and attempted to give him a bottle.
     Neither [Father] nor Mother immediately sought medical
     attention for J.E.D., but eventually sought out nursing staff to
     evaluate him. Ultimately, when the nursing staff arrived, they
     learned from Mother that the child had fallen. J.E.D. had a CT
     scan and other medical evaluations which revealed the child had
     suffered a large hematoma and a right parietal skull fracture.
     No charges have been filed against [Father] or Mother at this
     time.

Trial Court Opinion re Father’s appeal, 10/7/14, at 3; Trial Court Opinion re

Mother’s appeal, 10/7/14, at 3.

     On August 15, 2014, CYS filed a petition for emergency protective

custody and a shelter care petition with regard to Child.    On August 15,

2014, the trial court entered an order granting the petition for emergency

protective custody.

     On August 18, 2014, the trial court held a shelter care hearing. On

that same date, the trial court also appointed a guardian ad litem for Child,

Attorney Parviz Ansari. At the hearing on August 18, 2014, CYS presented

the testimony of Robin Cain, a CYS caseworker assigned to Child’s case.

Counsel for Mother, Attorney Justin Miller, and the guardian ad litem



                                     -2-
J-S16016-15 & J-S16017-15


conducted cross-examination of Ms. Cain.1        After the conclusion of the

hearing on August 18, 2014, the trial court entered a shelter care order.

Additionally, on August 18, 2014, the trial court entered orders appointing

Attorney Miller as counsel for Mother, and Attorney Ronald McGlaughlin as

counsel for Father.

      On August 19, 2014, CYS filed a dependency petition and a motion for

a finding of aggravated circumstances. On August 28, 2014, the trial court

held an adjudicatory hearing on the dependency of Child, and a hearing on

the aggravated circumstances petition. At the hearing, CYS presented the

testimony of Ms. Cain.      Attorney Miller, Attorney McLaughlin, and the

guardian ad litem conducted cross-examination of Ms. Cain.

      Based on the testimony and other evidence at the hearing on August

28, 2014, the trial court made the following findings of fact.

      1) On August --, 2014, [B.A.D.] gave birth to [J.E.D.] at Mount
      Nittany Medical Center located in State College, Pennsylvania.
      The biological father had been identified as [B.A.D.’s] current
      paramour, [C.S.].

      2) On August --, 2014, [B.A.D. and C.S] were the sole
      caregivers for [J.E.D.] at Mount Nittany Medical Center. At 9:40
      a.m., [B.A.D.] informed the hospital staff that between 9:20
      a.m. and 9:40 a.m., she dropped [J.E.D.] on the floor while
      sleeping in her hospital bed. It was determined by medical staff
      that [J.E.D.] sustained a large hematoma and a right parietal
      skull fracture. Due to the serious injuries [J.E.D.] suffered only
      hours after his birth, [B.A.D. and C.S.] are currently being
      investigated for suspected child abuse.

1
  Father appeared pro se at the hearing, and did not question the witness.
Attorney Miller did not represent Father, and recommended that Father
request his own separate counsel. N.T., 8/18/14, at 17.
                                     -3-
J-S16016-15 & J-S16017-15



     3) [B.A.D.] has an extensive history with Centre County Children
     and Youth Services. She was initially referred to the Agency on
     July 19, 2009, and has been intermittently involved since that
     time.

     4) The [D.] family was opened for protective services on August
     11, 2011 and remained open until August 27, 2013, when
     [J.E.D.’s] three older half-siblings were placed in the care and
     custody of Centre County Children and Youth Services by an
     Order for Emergency Protective Custody.

     5) Historically, issues of concern have been domestic violence
     between [B.A.D.] and the father of her three older children,
     [B.D., H.D. and D.D.], his addiction to alcohol, overcrowded,
     unclean and unorganized home conditions and harsh physical
     discipline by [B.A.D.].

     6) On August 26, 2013, while in the care of her mother,
     [B.A.D.], [H.D.], age 3½ years, suffered a dislocation of her
     elbow that resulted in pain if she used her arm and hand; the
     injury which impaired the child’s functioning was not treated in a
     reasonable period of time and treatment was obtained the
     following day only when her mother was directed to do so. On
     September 24, 2013, the [c]ourt found clear and convincing
     evidence that child abuse had occurred with regard to [H.D.], in
     that she had experienced impairment and severe pain and that
     treatment had been delayed by her mother, [B.A.D.]. The
     report was filed as Founded to Child[L]ine.

     7) On February 27, 2007, [C.S.], biological father of [J.E.D.],
     entered a guilty plea to Indecent Assault; 18 Pa.C.S. §3126(a)
     (1); M2. At that time the [c]ourt ordered that he not be in the
     lone company or be in a supervisory capacity of any person
     under the age of 18.

     8) [C.S.] has recently undergone an assessment by Project Point
     of Light. It is anticipated that he will need to participate in
     treatment for a minimum of 18 months before a determination
     can be made regarding his ability to be in the company of minors
     without appropriate supervision. Until then, he remains a risk to
     minors.



                                   -4-
J-S16016-15 & J-S16017-15


      9) Formal reunification services have been provided to [B.A.D.]
      by the Centre County Youth Service Bureau since November of
      2013. To date, little progress has been made with regard to
      reuniting [B.A.D.] with her three older children.

      10) Under these circumstances, the safety of [J.E.D.], a . . .-
      day-old infant, could not be assured if he were to be returned to
      the care and custody of either or both of his biological parents.

Trial Court Findings of Fact, 8/28/14.

      In its Pa.R.A.P. 1925(a) opinion, the trial court made the following

determinations with regard to the procedural history and factual background

of this matter.

             [Father] is the biological father of [Child], as well as two
      other children. CYS has been involved with [Father’s] family
      intermittently with regard to his two other children who are not
      in his custody. On February 27, 2007, [Father] entered a guilty
      plea to Indecent Assault. At that time, the [trial court] ordered
      that he not be in the lone company or in a supervisory capacity
      of any person under the age of 18. At the end of 2013, [Father]
      sent a photo of his penis on his phone to a 14[-]year[-]old minor
      child. [Father] is currently involved in treatment at Project Point
      of Light, which he has previously completed, but has not finished
      the current program which is necessary to prove that he is safe
      to be around children.

            [Mother] is the biological mother of [Child], as well as
      three older children: B.A.D. (D.O.B. 07/--/08), H.R.D. (D.O.B.
      02/--/10), and D.M.D. (D.O.B. 08/--/11). B.A.D., D.M.D., and
      H.R.D. are currently dependent and in foster care. CYS has an
      extensive history with Mother.       CYS became involved with
      Mother’s family shortly after the birth of the firstborn child
      B.A.D., who is now 6 years old. Historically, CYS has been
      involved with the family due to concerns regarding home
      conditions, domestic violence, alcohol dependency, hygiene, and
      the improper administration of corporal punishment, as well as
      general issues with parenting skills, housing, and homelessness.
      On August 26, 2013, while in the care of Mother, H.R.D. suffered
      an elbow dislocation. Mother did not seek medical care for
      H.R.D. until the following day when a family services provider

                                     -5-
J-S16016-15 & J-S16017-15


     came to the house for a scheduled visit, immediately noticed
     H.R.D. in obvious pain, and instructed Mother that H.R.D.
     needed to go to the Emergency Room. The family services
     provider then cancelled their appointment and instead drove
     Mother and H.R.D. to the hospital. On September 24, 2013, the
     [trial court] found clear and convincing evidence that child abuse
     had occurred with regard to H.R.D.

             Formal reunification services have been provided to Mother
     by CYS since November 13, 2013. To date, Mother has made
     little progress to reunite with her three older children and they
     remain in foster care. She initially made some progress, but her
     efforts have significantly dropped off. Her progress includes
     obtaining her driver’s license, maintaining a part-time cleaning
     job, and attending reunification services. However, she does not
     implement CYS feedback or suggestions consistently and has not
     made progress to warrant increasing her visitation from biweekly
     3-hour, fully supervised visits. Mother has been on notice that
     she must make significant progress to reunite with her children
     but has been unable or unwilling to do so.               Throughout
     reunification, she stayed in her grandmother’s overcrowded
     apartment. Currently, she is technically homeless though she
     temporarily is staying with her parents as of September 11,
     2014. Mother makes less than $400/month and acknowledges
     that it is not enough to provide for her children, but does not
     utilize any of the resources CYS provides her to help her find a
     better job. CYS currently anticipates that they will recommend
     terminating reunification services at the next hearing in
     November 2014. CYS views Mother’s relationship with [Father]
     as a barrier to reunification with her three older children.

                                    ***

           CYS concluded that no efforts should be made to reunite
     the family. CYS made this determination based on aggravated
     circumstances, namely Mother’s history based on her other three
     children, including a finding of child abuse; [Father’s] criminal
     history, including an Order that he not be around children; and
     the incident at the hospital less than 24 hours after J.E.D.’s birth
     wherein he sustained serious injuries. The [trial court] agreed
     with the CYS recommendation and therefore [adjudicated] J.E.D.
     dependent and found that aggravated circumstances existed.
     The [trial court] determined that CYS did not need to make
     additional efforts to reunite the family.

                                    -6-
J-S16016-15 & J-S16017-15



Trial Court Opinion re Father’s appeal, 10/7/14, at 1-4; Trial Court Opinion

re Mother’s appeal, 1/7/14, at 1-3.2

      On August 28, 2014, the trial court entered an order adjudicating Child

dependent, directing that legal custody was with CYS, and ordering Child

placed in foster care, with a permanency goal of adoption. The trial court

also entered an order on August 28, 2014, finding aggravated circumstances

existed as to Mother and Father, such that CYS was not to provide

reunification services to reunify Child with Mother and Father.      The orders

entered on August 28, 2014 established a thirty-day permanency review

hearing.

      On September 15, 2014, CYS filed a permanency plan for Child. On

September 25, 2014, the trial court held a permanency review hearing. At

the hearing, CYS presented the testimony of Melanie Robison, its employee

assigned to the case; and Raelee Hulek, a family counselor for the CYS

reunification program.    Counsel for Mother, Father, and the guardian ad

litem conducted cross-examination of both witnesses. After the hearing on

September 25, 2014, the trial court entered a permanency review order,




2
 The content of the trial court’s findings is the same in both of the trial court
opinions regarding Mother’s and Father’s appeals. Additionally, the trial
court found that another individual, T.M., is the biological father of three of
Mother’s children: B.A.D., M.D., and H.R.D. Trial Court’s Opinion re Mother’s
appeal, at 1.


                                       -7-
J-S16016-15 & J-S16017-15


maintaining Child in foster care placement, and maintaining his permanency

goal as adoption, with legal custody retained by CYS.

      On September 29, 2014, Mother and Father timely filed their

respective notices of appeal from the August 28, 2014 orders, along with

concise statements of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b). See 1 Pa.C.S.A. § 1908 (regarding computation of

time).3

      On appeal, Father and Mother raise an identical issue:

      1. Did the Trial Court err and abuse its discretion in concluding
      that no efforts need to be made to reunify the family pursuant to
      42 Pa.C.S.A. § 6341(c.1)?

Father’s Brief at 9; Mother’s Brief at 10.

      Additionally, Father raises a second issue, as follows:

                                     ***

      II. Did the trial court err and abuse its discretion in allowing
      hearsay testimony relative to the psychosocial/sexual evaluation
      of Father from Project Point of Light in violation of 42 Pa.C.S.A.
      § 6341(a)(2)?

Father’s Brief, at 9.

      Our Supreme Court set forth our standard of review for dependency

cases as follows.

            [T]he standard of review in dependency cases requires an
      appellate court to accept the findings of fact and credibility
      determinations of the trial court if they are supported by the

3
  This Court, acting sua sponte, listed the appeals consecutively on October
22, 2014. We will review the appeals in one Memorandum for ease of
disposition.
                                      -8-
J-S16016-15 & J-S16017-15


       record, but does not require the appellate court to accept the
       lower court’s inferences or conclusions of law. Accordingly, we
       review for an abuse of discretion.

In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010).

       Additionally, “[t]he burden of proof in a dependency proceeding is on

the petitioner to demonstrate by clear and convincing evidence that a child

meets that statutory definition of dependency.” In re G., T., 845 A.2d 870,

872 (Pa. Super. 2004).

       Section 6302 of the Juvenile Act defines a “dependent child” as a child

who:

       (1) is without proper parental care or control, subsistence,
       education as required by law, or other care or control necessary
       for his physical, mental, or emotional health, or morals. A
       determination that there is a lack of proper parental care
       or control may be based upon evidence of conduct by the
       parent, guardian or other custodian that places the
       health, safety or welfare of the child at risk, including
       evidence of the parent’s, guardian’s or other custodian’s
       use of alcohol or a controlled substance that places the
       health, safety or welfare of the child at risk[.]

42 Pa.C.S.A. § 6302(1) (emphasis added).

       Section 6341(a) and (c) of the Juvenile Act provides in pertinent part:

       (a) General rule.— After hearing the evidence on the petition
       the court shall make and file its findings as to whether the child
       is a dependent child. . . .

                                      ...

       (c) Finding of Dependency.— If the court finds from clear and
       convincing evidence that the child is dependent, the court shall
       proceed immediately or at a postponed hearing, which shall
       occur not later than 20 days after adjudication if the child has


                                     -9-
J-S16016-15 & J-S16017-15


      been removed from his home, to make a proper disposition of
      the case.

                                     ...

42 Pa.C.S.A. § 6341(a) and (c).

      In In re D.A., 801 A.2d 614 (Pa. Super. 2002), a panel of this Court

stated:

      [A] court is empowered by 42 Pa.C.S. § 6341(a) and (c) to make
      a finding that a child is dependent if the child meets the
      statutory definition by clear and convincing evidence. If the
      court finds that the child is dependent, then the court may make
      an appropriate disposition of the child to protect the child’s
      physical, mental and moral welfare, including allowing the child
      to remain with the parents subject to supervision, transferring
      temporary legal custody to a relative or public agency, or
      transferring custody to the juvenile court of another state. 42
      Pa.C.S. § 6351(a).

Id. at 617.

      “The question of whether a child is lacking proper parental care and

control so as to be a dependent child encompasses two discrete questions:

whether the child presently is without proper care or control, and if so,

whether such care and control are immediately available.” In re D.A., 801
A.2d at 619 (citation omitted).

      Section 6341(c.1) of the Juvenile Act provides as follows:

            (c.1) Aggravated circumstances.—If the county agency
      or the child’s attorney alleges the existence of aggravated
      circumstances and the court determines that the child is
      dependent, the court shall also determine if aggravated
      circumstances exist. If the court finds from clear and convincing
      evidence that aggravated circumstances exist, the court shall
      determine whether or not reasonable efforts to prevent or
      eliminate the need for removing the child from the home or to

                                    - 10 -
J-S16016-15 & J-S16017-15


      preserve and reunify the family shall be made or continue to be
      made and schedule a dispositional hearing as required by section
      6341(c.1) (relating to disposition of dependent child).

42 Pa.C.S.A. § 6341(c.1).

      The Juvenile Act defines “aggravated circumstances” as including the

following circumstances:

      (2) The child or another child of the parent has been the victim
      of physical abuse resulting in serious bodily injury, sexual
      violence or aggravated physical neglect by the parent.

      (3) The parent of the child has been convicted of any of the
      following offenses where the victim was a child:

        (iii) A misdemeanor under 18 Pa.C.S. § 3126 (relating to
        indecent assault).

42 Pa.C.S.A. § 6302.

      Father and Mother argue that there was no evidence to support the

trial court’s finding in its August 28, 2014 order that no efforts for

reunification were necessary. Father and Mother contend that the trial court

wrongly used aggravated circumstances as related to Father and Mother to

further deny them any reunification efforts.

      Neither Mother nor Father is entitled to relief as both parties concede

the existence of sufficient evidence to support aggravated circumstances

under section 6302. See Father’s Brief at 16; Mother’s Brief at 17. Mother

perpetrated physical abuse against H.R.D. that resulted in serious bodily

injury. In addition, Father has been convicted of indecent assault under 18

Pa.C.S.A. § 3126.      Since aggravated circumstances were established by


                                    - 11 -
J-S16016-15 & J-S16017-15


clear and convincing evidence, the trial court acted within its discretion in

concluding that CYS no longer needed to provide reunification services. The

trial court explained its decision as follows.

            The [trial court] respectfully submits that it properly
      determined that CYS presented clear and convincing evidence of
      aggravated circumstances pursuant to 42 Pa.C.S.A. § 6341(c.1)
      such that reunification services should not be provided to
      [Mother] and Father with regard to [Child]. [Mother] argues
      that CYS had not met its burden at the time of the August 28,
      2014 Order, but the issue is now moot as [Mother’s] attorney
      acknowledged at the hearing on September 25, 2014, that CYS
      had fulfilled the statutory requirements of Section 6341 when he
      stated: “I think statutorily they’ve checked off all their
      requirements to establish aggravated circumstances; I’m not
      going to waste any time arguing over that.”

             Importantly, the guardian ad litem stated that he agreed
      with CYS’s recommendation because he does not believe the
      parents should be afforded reunification services. He noted that
      when the incident happened, [Mother] and [Father] did not
      immediately notify medical staff at the hospital to seek help.
      Despite their arguments that they are capable of caring for their
      newborn infant, they are clearly unable to take care of him even
      when in a supervised environment like a hospital. CYS has
      experience with [Mother] from November 2013 until present with
      reunification services. Throughout that experience, [Mother] has
      made little progress despite being on notice that she must make
      significant progress, and CYS anticipates that it will seek to end
      reunification services in November 2014. [Father] has been
      convicted of Indecent Assault, does not have custody of his two
      older children, failed to participate successfully in Project Point of
      Light, and most recently sent an inappropriate photograph of his
      genitals to a 14-year-old minor child. For all of these reasons,
      the guardian ad litem argued that the best interests of the child
      would be served by forgoing reunification services. The [trial
      court] agreed with CYS and the guardian ad litem.

Trial Court Opinion re Mother, 10/7/14, at 3-4; Trial Court Opinion re Father,

10/7/14, at 5-6.


                                      - 12 -
J-S16016-15 & J-S16017-15


        After a careful review of the evidence, we find that the trial court’s

findings of fact and credibility assessments are supported by competent

evidence of record. In view of our standard of review as set forth in In re

R.J.T., 9 A.3d at 1190, we cannot disturb the findings and credibility

assessments of the trial court. See also In re A.B., 19 A.3d 1084, 1093-

1094 (Pa. Super. 2011) (stating that this Court will not infringe upon the

juvenile court’s credibility determinations).   Therefore, we affirm the trial

court’s dependency/disposition and aggravated circumstances orders.

        Next, we will address Father’s second issue regarding whether the trial

court     improperly     allowed     hearsay    testimony    concerning    the

psychosocial/sexual evaluation of Father from the Project Point of Light

report.   Father urges that, in concluding that no reunification efforts were

necessary with regard to him, the trial court relied on erroneously admitted

testimony regarding a Project Point of Light report without the presence of

the author of the report for cross-examination. He contends that the trial

court’s admission of the content of the Project Point of Light report was in

clear violation of Pennsylvania case law and statutory law, specifically 42

Pa.C.S.A. § 6341(d)(2).

        The Juvenile Act provides:

        (d) Evidence on issue of disposition.—

                                    ***
           (2) The parties or their counsel shall be afforded an
           opportunity to examine and controvert written reports so
           received and to cross-examine individuals making the

                                      - 13 -
J-S16016-15 & J-S16017-15


         reports. Sources of information given in confidence need
         not be disclosed.

42 Pa.C.S.A. § 6341(d)(2).

      The question of whether to admit evidence is in the sound discretion of

the trial court, and we review the decision under an abuse of discretion

standard. See A.J.B. v. M.P.B., 945 A.2d 744, 749 (Pa. Super. 2008). “An

abuse of discretion is not merely an error of judgment; if, in reaching a

conclusion, the court overrides or misapplies the law, or the judgment

exercised is shown by the record to be either manifestly unreasonable or the

product of partiality, prejudice, bias or ill will, discretion has been abused.”

Bulgarelli v. Bulgarelli, 934 A.2d 107, 111 (Pa. Super. 2007).

      Our Rules of Evidence define hearsay as a statement that:

      (1) the declarant does not make while testifying at the current
      trial or hearing; and

      (2) a party offers in evidence to prove the truth of the matter
      asserted in the statement.

Pa.R.E. 801(c).

      Further, we have explained,

      As a general rule, hearsay is inadmissible, because such
      evidence lacks guarantees of trustworthiness fundamental to our
      system of jurisprudence. The rule against admitting hearsay
      evidence stems from its presumed unreliability, because the
      declarant cannot be challenged regarding the accuracy of the
      statement. Notably, it is elemental that, [a]n out of court
      statement which is not offered for its truth, but to explain the
      witness’ course of conduct[,] is not hearsay.




                                     - 14 -
J-S16016-15 & J-S16017-15


In re K.A.T., 69 A.3d 691, 702 (Pa. Super. 2013) (citations and quotations

marks omitted).

     In his brief, Father argues as follows.

           The September 25, 2014 hearing resulted in additional
     testimony in an attempt to justify the [t]rial [c]ourt’s August 28,
     2014 Order that no efforts needed to be made to reunify the
     family. [] Father’s Indecent Assault plea in 2007 was being used
     against him for two distinct and separate purposes: Aggravated
     Circumstances and the Order providing no reunification services.

          Testimony at the September 25, 2014 hearing also focused
     on a Project Point of Light assessment done of [] Father. Your
     undersigned objected to any disclosure of this report and
     requested a continuing objection to anything brought up by the
     people at Project Point of Light who performed the assessment
     (September 25, 2014 Disposition Hearing Transcript, pgs. 26-
     28).

           42 Pa.C.S.A. § 6341(d) provides that the [c]ourt should
     consider all evidence helpful in making a determination,
     including whether reasonable efforts are to be made to reunify
     the family; however, the parties or their counsel are to be
     afforded an opportunity to examine and controvert written
     reports and to cross-examine the author of any report being
     offered. 42 Pa.C.S.A. § 6341(d)(2).

           [The Superior Court] indicated in In Re: R.T., 2001 Pa.
     Super. 157, 778 A.2d 670 (2001), “To permit a physician’s
     extrajudicial statement of medical opinion, made upon
     examination of a patient, to be received in evidence would run
     afoul not only of the hearsay exclusion but also of the rule which
     holds that expressions of medical opinion are generally
     inadmissible unless the physician expressing the opinion is
     available for cross-examination.” Id. (citations omitted).

           The [t]rial [c]ourt’s admission of the conclusions of the
     Project Point of Light that they needed to see an 18-month
     period before [] Father should be allowed near minor children
     violated not only the general rule espoused above, but also the
     specific mandate of Pa.C.S.A. § 6341(d)(2). As is raised in Issue
     II herein, since that testimony should not have been admitted at

                                    - 15 -
J-S16016-15 & J-S16017-15


      the time of the hearing, it did not form the basis for finding that
      no reunification efforts should be undertaken with respect to []
      Father and [Child].

                                     ***

            . . . Objections posed by Trial Counsel to the admission of
      the opinion and content of the Project Point of Light report were
      overruled by the Trial Court. (September 25, 2014 Disposition
      Hearing Transcript, pgs. 26-28). While it is recognized that the
      admission of evidence is in the sound discretion of the trial court,
      where the trial court overrides or misapplies the law, or its
      judgment is exercised in a manifestly unreasonable way, an
      abuse of discretion will be found. See Commonwealth v.
      Kriner, [915 A.2d 653 (Pa. Super. 2007)].

            Consistent with the provisions of the case of In Re: R.T.,
      supra, and the express language of 42 Pa.C.S.A. § 6341(d)(2),
      the Trial Court misapplied the law and abused its discretion in
      allowing such hearsay statements from the Project Point of Light
      report to be admitted. This testimony was harmful to [] Father
      and the erroneous evidentiary decision made by the Trial Court
      in relying upon and using this testimony in its findings did not
      amount to harmless error.

Father’s Brief, at 18-21.

      The trial court reasoned as follows.

            [Father] argues that the [trial court] erred and abused its
      discretion in allowing hearsay evidence related to a Project Point
      of Light evaluation of [Father]. It is unclear when [Father]
      argues that the [trial court] did so. At the August 28, 2014
      hearing, the [c]ourt sustained [Father’s] objection related to the
      Project Point of Light evaluation because at that time the report
      was not available for [Father] or his counsel to review. The
      [c]ourt relied on [Father’s] admission that he was involved in
      Project Point of Light in finding fact number 8 of its August 28,
      2014 Order which summarized [Father’s] involvement in the
      program. [Father] appears to be referring to evidence that the
      [c]ourt permitted at the September 25, 2014 hearing over his
      objection, though that hearing occurred after the August 28,
      2014 Order from which [Father] appeals.


                                     - 16 -
J-S16016-15 & J-S16017-15


             The [c]ourt allowed evidence from the Project Point of
      Light evaluation pursuant to 42 Pa.C.S.A. § 6341 at the
      September 25, 2014 hearing over [Father’s] objection.
      [Father’s] attorney stated that pursuant to Section 6341(d)(2)
      he should be afforded an opportunity to examine the reports
      (which he conceded he had) and to cross-examine individuals
      making the reports. Those individuals were not present at the
      hearing and thus could not be cross-examined. The [c]ourt
      nevertheless allowed minimal testimony from the report
      regarding [Father’s] experience at Project Point of Light. The
      [trial court] did not rely on this evidence because it also was
      presented with evidence regarding [Father’s] admissions to
      service providers as to the incident with the inappropriate
      photograph that he sent to a 14[-]year[-]old child on his cell
      phone. Any testimony the [c]ourt heard from the report was
      cumulative and was therefore not relied on by the [c]ourt.

Trial Court Opinion, 10/7/14, at 4-5.

      We find that the trial court did not rely on improper hearsay evidence

in concluding that Father had engaged in inappropriate behavior toward a

minor, and would be unsafe to care for Child, so no reunification efforts

would be required. We further conclude that, as of the entry of the August

28, 2014 orders from which the parties have appealed, the record contained

clear and convincing evidence that Child met the statutory criteria that

define a “dependent child” and that aggravated circumstances were present

such that CYS no longer needed to pursue reunification efforts. Since Father

was not prejudiced by any evidentiary determination, his evidentiary claim

merits no relief.   See A.J.B., 945 A.2d at 751 (“To constitute reversible

error, an evidentiary ruling must be both erroneous and prejudicial to the

complaining party.”)



                                    - 17 -
J-S16016-15 & J-S16017-15


      Because the record supports the trial court’s findings, we cannot

disturb its factual assessments and credibility determinations. In re R.J.T.,
9 A.3d at 1190; see also In re A.B., 19 A.3d at 1093-1094. Moreover, as

we agree with the trial court’s conclusions of law, we affirm the trial court’s

dependency/disposition and aggravated circumstances orders.

      Orders affirmed.

      Judge Panella joins this memorandum.

      Judge Ott concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/6/2015




                                    - 18 -